Case 4:19-cv-00507-ALM Document 208 Filed 11/01/20 Page 1 of 4 PageID #: 5186




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 DAMONIE EARL, LINDA RUGG,                      §
 ALESA BECK, TIMOTHY BLAKEY, JR.,               §
 STEPHANIE BLAKEY, MARISA                       §
 THOMPSON, MUHAMMAD MUDDASIR                    §      Civil Action No. 4:19-cv-00507-ALM
 KHAN, JOHN ROGERS, VALERIE                     §
 MORTZ-ROGERS, LAKESHA                          §
 GOGGINS, JAMES LAMORTE, BRETT                  §
 NOBLE, RUBEN CASTRO, FRITZ                     §
 RINGLING, LITAUN LEWIS, and LANCE              §
 HOGUE, JR., each individually and on           §
 behalf of all others similarly situated,       §
                                                §
        Plaintiffs,                             §
 v.                                             §
                                                §
 THE BOEING COMPANY, SOUTHWEST                  §
 AIRLINES CO.,                                  §
                                                §
        Defendants.                             §
                                                §

 THE BOEING COMPANY’S NOTICE REGARDING MOTION TO SET A BRIEFING
    SCHEDULE FOR PLAINTIFFS’ OCTOBER 30, 2020 MOTION TO COMPEL

       Defendant The Boeing Company hereby provides notice that it intends to file a motion

requesting a briefing schedule regarding the Plaintiffs’ October 30, 2020 motion to compel (Dkt.

203). Boeing will request a briefing schedule that allows adequate time for the National

Transportation Safety Board (“NTSB”) to consider Plaintiffs’ motion to compel and for the

NTSB to determine how best to protect its equities.

       Boeing had planned to file its motion for a briefing schedule over the weekend, but

counsel for Plaintiffs refused to meet and confer over the weekend. This notice is filed in order

to make the Court aware of Boeing’s intention to file a motion for scheduling order as soon as

Plaintiffs’ counsel will make themselves available for the required meet and confer which is a

condition precedent to filing a motion. The parties are scheduled to meet and confer at 9:00 AM
Case 4:19-cv-00507-ALM Document 208 Filed 11/01/20 Page 2 of 4 PageID #: 5187




CT on Monday, November 2, 2020. Once the meet and confer is completed, Boeing will

promptly file either an agreed or contested motion to enter a briefing schedule concerning

Plaintiffs’ motion to compel (Dkt. 203).

Date: November 1, 2020                       Respectfully submitted,

                                             McGUIREWOODS LLP

                                             /s/ Jeremy S. Byrum
                                             Clyde M. Siebman
                                             TX Bar No. 18341600
                                             Elizabeth S. Forrest
                                             TX Bar No. 24086207
                                             Jeffrey J. Burley
                                             TX Bar No. 03425250
                                             Siebman Forrest Burg & Smith LLP
                                             300 N Travis St
                                             Sherman, TX 75090
                                             Tel: 903-870-0070
                                             Fax: 903-870-0066
                                             Email: clydesiebman@siebman.com
                                             Email: elizabethforrest@siebman.com
                                             Email: jeffburley@siebman.com

                                             Thomas M. Farrell
                                             TX Bar No. 06839250
                                             McGuireWoods LLP
                                             JPMorgan Chase Tower
                                             600 Travis Street
                                             Suite 7500
                                             Houston, TX 77002-2906
                                             Tel: 713-353-6677
                                             Fax: 832-214-9933
                                             Email: tfarrell@mcguirewoods.com

                                             Brian D. Schmalzbach (pro hac vice)
                                             Jeremy S. Byrum (pro hac vice)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219-3406
                                             Tel: 804-775-4746
                                             Fax: 804-698-2304
                                             Email: bschmalzbach@mcguirewoods.com

                                                2
Case 4:19-cv-00507-ALM Document 208 Filed 11/01/20 Page 3 of 4 PageID #: 5188




                                   Email: jbyrum@mcguirewoods.com

                                   Benjamin L. Hatch (pro hac vice)
                                   McGuireWoods LLP
                                   2001 K Street N.W.
                                   Suite 400
                                   Washington, DC 20006-1040
                                   Tel: 757-640-3727
                                   Fax: 757-640-3947
                                   Email: bhatch@mcguirewoods.com

                                   Attorneys for The Boeing Company




                                      3
Case 4:19-cv-00507-ALM Document 208 Filed 11/01/20 Page 4 of 4 PageID #: 5189




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 1, 2020, a true and correct copy of the above was served

to counsel through the Eastern District of Texas’s CM/ECF system.

                                            /s/ Jeremy S. Byrum
                                            Jeremy S. Byrum




                                               4
